EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Woo Shin on 05/14/2021.
The application has been amended as follows: 
							
1. (Currently Amended)  An apparatus for diagnosing blood circulation disorders, the apparatus comprising:
	a measurement unit comprising an infrared or semiconductor pulse wave signal acquisition sensor and configured to measure signals including an electrocardiogram and pulse waves at various parts of a body of a subject to be diagnosed; and
	one or more processors configured to:
	detect time information of the signals measured by the measurement unit, wherein the time information includes at least one of a peak value point of the electrocardiogram, a peak value point of each of the pulse waves, and a foot value point of the each of the pulse waves;
	calculate average pulse wave transit times using the detected time information and calculate a blood circulation disorder determination indicator using the average pulse wave transit times; and
	diagnose a blood circulation disorder using the blood circulation disorder determination indicator,
wherein the blood circulation disorder determination indicator includes a disease group/normal group determination indicator for determining a vascular disease,
wherein the disease group/normal group determination indicator includes at least index A4, wherein: 



index A4 is calculated by dividing CFf by [[CRf;]] CRf,







wherein 

2-4. (Cancelled)

5. (Previously Presented)  The apparatus of claim 1, wherein the blood circulation disorder determination indicator further includes a cardiovascular disease group/cerebrovascular disease group determination indicator for determining a kind of the vascular disease, and


6. (Previously Presented)  The apparatus of claim 5, wherein the cardiovascular disease group/cerebrovascular disease group determination indicator is calculated using ECp, and 
wherein the ECp is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a peak value point of the pulse wave measured at the carotid artery.

7. (Currently Amended)  A method for diagnosing blood circulation disorders, the method comprising:
	measuring signals including an electrocardiogram and pulse waves at various parts of a body of a subject to be diagnosed using an infrared or semiconductor pulse wave signal acquisition sensor;
	detecting time information of the measured signals, wherein the time information includes at least one of a peak value point of the electrocardiogram, a peak value point of each of the pulse waves, and a foot value point of the each of the pulse waves;
	calculating average pulse wave transit times using the detected time information;
calculating a blood circulation disorder determination indicator using the average pulse wave transit times; and
	diagnosing a blood circulation disorder using the blood circulation disorder determination indicator,
	wherein the blood circulation disorder determination indicator includes a disease group/normal group determination indicator for determining a vascular disease,
wherein the disease group/normal group determination indicator includes at least index A4, wherein: 



index A4 is calculated by dividing CFf by CRf;







wherein 

8-9. (Cancelled)  

10.  (Previously Presented)  The method of claim 7, wherein the blood circulation disorder determination indicator further includes a cardiovascular disease group/cerebrovascular disease group determination indicator for determining a kind of the vascular disease using average pulse wave transit times between the peak value point of the electrocardiogram and the peak value point of the pulse waves.



12. (Previously Presented)  The method of claim 10, wherein the cardiovascular disease group/cerebrovascular disease group determination indicator is calculated using ECp, and
wherein the ECp is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a peak value point of the pulse wave measured at the carotid artery.

13. (Previously Presented) The method of claim 12, wherein the cardiovascular disease group/cerebrovascular disease group determination indicator includes at least one of indices B1-B3, wherein index B1 is calculated by dividing ECp by EFp, index B2 is calculated by dividing ECp by EBp, and index B3 is calculated by dividing ECp by ERp, and
	wherein the EFp is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a peak value point of the pulse wave measured at the femoral artery, the EBp is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a peak value point of the pulse wave measured at a brachial artery, and the ERp is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a peak value point of the pulse wave measured at a radial artery.

14. (Previously Presented) The method of claim 13, wherein the cardiovascular disease group/cerebrovascular disease group determination indicator further includes indices B4-B8, wherein:
	index B4 is calculated by summing any two of B1 to B3 (B1+B2, B1+B3, B2+B3);
	index B5 is calculated by summing three of B1 to B3 (B1+B2+B3);
	index B6 is calculated by multiplying any two of B1 to B3 (B1*B2, B1*B3, B2*B3);
	index B7 is calculated by multiplying three of B1 to B3 (B1*B2*B3); and
	index B8 is calculated by summing any two values obtained by multiplying two of B1 to B3 ((B1*B2)+(B1*B3), (B1*B2)+(B2*B3), (B1*B3)+(B2*B3)).

15. (Previously Presented) The apparatus of claim 6, wherein the cardiovascular disease group/cerebrovascular disease group determination indicator includes indices B1-B3, wherein index B1 is calculated by dividing ECp by EFp, index B2 is calculated by dividing ECp by EBp, and index B3 is calculated by dividing ECp by ERp, and


16. (Previously Presented) The apparatus of claim 15, wherein the cardiovascular disease group/cerebrovascular disease group determination indicator further includes indices B4-B8, wherein:
	index B4 is calculated by summing any two of B1 to B3 (B1+B2, B1+B3, B2+B3);
	index B5 is calculated by summing three of B1 to B3 (B1+B2+B3);
	index B6 is calculated by multiplying any two of B1 to B3 (B1*B2, B1*B3, B2*B3);
	index B7 is calculated by multiplying three of B1 to B3 (B1*B2*B3); and
	index B8 is calculated by summing any two values obtained by multiplying two of B1 to B3 ((B1*B2)+(B1*B3), (B1*B2)+(B2*B3), (B1*B3)+(B2*B3)).

17-18. (Cancelled)

19.  (New) The apparatus of claim 1, wherein the disease group/normal group determination indicator further includes at least one of indices A1-A3 and A5-A11, wherein: 
index A1 is calculated by dividing EFf by EBf; 
index A2 is calculated by dividing EFf by ERf; 
index A3 is calculated by dividing CFf by CBf; 
index A5 is calculated by summing two of A1 to A4 (A1+A2, A1+A3, A1+A4, A2+A3, A2+A4, A3+A4);
index A6 is calculated by summing three of A1 to A4 (A1+A2+A3, A1+A2+A4, A1+A3+A4, A2+A3+A4);
index A7 is calculated by summing three of A1 to A4 (A1+A2+A3+A4);
index A8 is calculated by multiplying two of A1 to A4 (A1*A2, A1*A3, A1*A4, A2*A3, A2*A4, A3*A4);
index A9 is calculated by multiplying three of A1 to A4 (A1*A2*A3, A1*A2*A4, A1*A3*A4, A2*A3*A4);

index A11 is calculated by summing any two values obtained by multiplying two of A1 to A4 ((A1*A2)+(A1*A3), (A1*A2)+(A1*A4), (A1*A2)+(A2*A3), (A1*A2)+(A2*A4), (A1*A2)+(A3*A4), (A1*A3)+(A1*A4), (A1*A3)+(A2*A3), (A1*A3)+(A2*A4), (A1*A3)+(A3*A4), (A1*A4)+(A2*A3), (A1*A4)+(A2*A4), (A1*A4)+(A3*A4), (A2*A3)+(A2*A4), (A2*A3)+(A3*A4), (A2*A4)+(A3*A4)), and
wherein the EFf is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a foot value point of a pulse wave measured at a femoral artery, the EBf is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a foot value point of a pulse wave measured at a brachial artery, the ERf is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a foot value point of a pulse wave measured at a radial artery, and the CBf is a parameter indicating an average pulse wave transit time between the foot value points of the pulse waves measured at the carotid artery and the brachial artery.

20.  (New) The method of claim 7, wherein the disease group/normal group determination indicator further includes at least one of indices A1-A3 and A5-A11, wherein: 
index A1 is calculated by dividing EFf by EBf; 
index A2 is calculated by dividing EFf by ERf; 
index A3 is calculated by dividing CFf by CBf; 
index A5 is calculated by summing two of A1 to A4 (A1+A2, A1+A3, A1+A4, A2+A3, A2+A4, A3+A4);
index A6 is calculated by summing three of A1 to A4 (A1+A2+A3, A1+A2+A4, A1+A3+A4, A2+A3+A4);
index A7 is calculated by summing three of A1 to A4 (A1+A2+A3+A4);
index A8 is calculated by multiplying two of A1 to A4 (A1*A2, A1*A3, A1*A4, A2*A3, A2*A4, A3*A4);
index A9 is calculated by multiplying three of A1 to A4 (A1*A2*A3, A1*A2*A4, A1*A3*A4, A2*A3*A4);
index A10 is calculated by multiplying four of A1 to A4 (A1*A2*A3*A4); and
index A11 is calculated by summing any two values obtained by multiplying two of A1 to A4 ((A1*A2)+(A1*A3), (A1*A2)+(A1*A4), (A1*A2)+(A2*A3), (A1*A2)+(A2*A4), (A1*A2)+(A3*A4), 
wherein the EFf is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a foot value point of a pulse wave measured at a femoral artery, the EBf is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a foot value point of a pulse wave measured at a brachial artery, the ERf is a parameter indicating an average pulse wave transit time between the peak value point of the electrocardiogram and a foot value point of a pulse wave measured at a radial artery, and the CBf is a parameter indicating an average pulse wave transit time between the foot value points of the pulse waves measured at the carotid artery and the brachial artery.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests, either alone or in combination, an apparatus or a method wherein a disease group/normal group determination indicator includes at least index A4, wherein index A4 is calculated by dividing CFf by CRf; wherein the CFf is a parameter indicating an average pulse wave transit time between foot value points of pulse waves measured at a carotid artery and the femoral artery, and the CRf is a parameter indicating an average pulse wave transit time between the foot value points of the pulse waves measured at the carotid artery and the radial artery in combination with the other claimed elements or steps. Furthermore, this limitation has been shown to be in improvement over other methods known in the art as is evidenced in the Affidavit filed by the Applicant on 04/02/2021, therefore resulting in these limitations meeting the requirement to be considered statutory subject matter under 35 U.S.C. § 101. The improvement is rooted in a mathematical comparison of pulse wave transit times (PTT) measured between specific body locations, namely the comparison of PTT between the carotid artery and the femoral artery with the carotid artery and the radial artery.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791